     Case 3:18-cv-01647-AJB-BGS Document 78 Filed 07/16/20 PageID.1992 Page 1 of 2



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8                                                    Case No.: 18-cv-01647-AJB-BGS
 9    IN RE ACADIA PHARMACEUTICALS                    ORDER VACATING AUGUST 19,
10    INC. SECURITIES LITIGATION                      2020 EARLY NEUTRAL
                                                      EVALUATION CONFERENCE,
11
                                                      CASE MANAGEMENT
12                                                    CONFERENCE, & RELATED
                                                      DATES
13
14
                                                      [ECF NO. 75]
15
16
            On July 15, 2020, the parties filed a Joint Motion to Withdraw Notice and Order for
17
      Early Neutral Evaluation (“ENE”) Conference. (ECF No. 75.) The parties indicate that
18
      Plaintiff will file his Second Amended Complaint by July 16, 2020 and that Defendants
19
      will subsequently file a Motion to Dismiss the Second Amended Complaint. (Id. at 2.)
20
      The parties request the Court to withdraw its ENE Order (ECF No. 68) and vacate all
21
      associated deadlines, including taking the August 19, 2020 ENE Conference off calendar.
22
      (ECF No. 75 at 2.)
23
            The parties’ request is based on the mandatory stay of discovery implemented by the
24
      Private Securities Litigation Reform Act (“PSLRA”). (Id.) The PSLRA requires “all
25
      discovery and other proceedings shall be stayed during the pendency of any motion to
26
      dismiss, unless the court finds upon the motion of any party that particularized discovery
27
      is necessary to preserve evidence or to prevent undue prejudice to that party.” 15 U.S.C.
28

                                                  1
                                                                               18-cv-01647-AJB-BGS
     Case 3:18-cv-01647-AJB-BGS Document 78 Filed 07/16/20 PageID.1993 Page 2 of 2



 1    § 78u-4(b)(3)(B); See also SG Cowen Sec. Corp. v. U.S. Dist. Court for N. Dist. of CA, 189
 2    F.3d 909, 911 (9th Cir. 1999).
 3          Even though a Motion to Dismiss has not been filed yet in this case, the Court still
 4    finds that the PSLRA’s discovery stay provision applies based on Defendants
 5    representation that they intend to do so once Plaintiff files his Second Amended Complaint.
 6    In re Firstenergy Corp. Sec. Litig., 229 F.R.D. 541, 543–44 (N.D. Ohio 2004) (finding that
 7    the PSLRA’s discovery stay provision applied despite no pending motion to dismiss, where
 8    defendant informed that court of its intent to do so once Plaintiff filed its consolidated
 9    complaint). The Court finds that the Early Neutral Evaluation and Case Management
10    Conference, along with all associated deadlines, should not be held until “after the court
11    has sustained the legal sufficiency of the complaint.” See SG Cowen Sec. Corp., 189 F.3d
12    at 913 (citing S.Rep. No. 104–98, at 14 (1995)) (indicating that before lifting the stay of
13    discovery, the PSLRA requires the court to first determine whether the complaint has
14    satisfied the PSLRA’s heightened pleading standard or if dismissal is appropriate).
15          Based on the parties’ representations, the Joint Motion (ECF No. 75) is GRANTED.
16    The August 19, 2020 Early Neutral Evaluation and Case Management Conference, and all
17    associated dates and deadlines, are VACATED. The parties are to JOINTLY contact the
18    chambers of Judge Skomal at (619) 557-2993 to reschedule the Early Neutral Evaluation
19    and Case Management Conference within three (3) court days of Judge Battaglia’s issuance
20    of an order on Defendants’ forthcoming Motion to Dismiss Plaintiff’s Second Amended
21    Complaint.
22          IT IS SO ORDERED.
23    Dated: July 16, 2020
24
25
26
27
28

                                                   2
                                                                               18-cv-01647-AJB-BGS
